Case 8:19-cv-00605-CEH-CPT Document1 Filed 03/11/19 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

"IN ADMIRALTY"
INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,
Plaintiff,

vs. CASE NO.::

Barge B. 215,
Defendant, in rem.

/

 

VERIFIED COMPLAINT IN REM

Plaintiff, INTERNATIONAL SHIP REPAIR AND MARINE SERVICES, INC.
(“ISR”), hereby brings this action against Defendant, Barge B. 215, her engines, tackle, etc.
and in support thereof would show:

1, This is an admiralty and maritime claim within the meaning of Rule 9(h) of
the Federal Rules of Civil Procedure.

2. At all material times ISR was a company operating a marine repair
business in Tampa, Florida.

3. The vessel Barge B. 215 is and will be during the pendency of the process
within this district and within the jurisdiction of this Court.

4, On or about November 5, 2018, the Barge B. 215 was delivered to ISR’s
yard. On the order of the owner of the Barge B. 215, her master, or other representatives,

in whose custody the vessel was entrusted by the owner, and who had authority for that
Case 8:19-cv-00605-CEH-CPT Document1 Filed 03/11/19 Page 2 of 4 PagelD 2

purpose, ISR performed repairs and provided berthing and other necessary services to the
Barge B. 215.

5. ISR has in fact provided the services to the Barge B. 215, including these
shown on the invoice attached hereto as Exhibit "A" until the present date.

6. As of February 28, 2019, a total of $2,866,215.33 is due and
owing to ISR as a result of ISR performing repairs and providing berthing and other necessary
services to Barge B. 215.

7. As a result of ISR's performing repairs and providing berthing and other
necessary services to the Barge B. 215, ISR is entitled to a maritime lien against the vessel
Barge B. 215. Performing repairs and providing berthing and other necessary services is
necessary as that term is defined in 46 U.S.C. 31031(4) and as is used in 46 U.S.C, 31342(a).

8, ISR has demanded from the owner and other representatives of the Barge B. 215
payment for its services in the amount of $2,866,215.33. Although duly demanded, the charges
have not been paid and the amount remains due and owing to ISR.

9. ISR has retained the undersigned counsel to bring this action on its behalf. In
addition, ISR has incurred or will incur certain additional costs of filing this complaint and
securing, arresting and holding the defendant vessel interest, costs and attorneys’ fees.

WHEREFORE, ISR demands:

1, That process in due form of law according to the rules and practice of this Court
and causes of maritime and admiralty jurisdiction may issue against the vessel Barge B. 215,
her engines, tackle, etc., citing all persons claiming any interest to appear and answer on oath all
and singular the matter states above.

2. That this Court order and adjudge that the vessel Barge B. 215 be condemned

and sold to pay the demand, with prejudgment interest, costs and attorneys’ fees.
Case 8:19-cv-00605-CEH-CPT Document1 Filed 03/11/19 Page 3 of 4 PagelD 3

3, That judgment be entered in favor of ISR for the amount of its damages, plus

interest, prejudgment interest, costs and reasonable attorneys' fees.

Paul E. Parrish, Esq.
GrayRobinson, PA

Fla. Bar No. 373117

1795 West Nasa Blvd.
Melbourne, FL 32901

Phone: (321) 727-8100
Facsimile: (321) 984-4122
Paul.parrish@gray-robinson.com
Case 8:19-cv-00605-CEH-CPT Document1 Filed 03/11/19 Page 4 of 4 PagelD 4

Aesene kg

George K@rton
STATE OF FLORIDA
COUNTY OF HILLSBOROUGH

Before me, the undersigned authority, personally appeared
George Lorton, who was duly sworn and says that he holds the position of President of the Plaintiff,
that he has read the foregoing Complaint and is familiar with its contents, which are true to the best
of his knowledge. The sources of his information and grounds for his belief are his personal
knowledge of the events stated along with his review of Plaintiffs files pertaining to the Tug Marion
Bouchard. Plaintiff has authorized affiant to make the representations herein.

 

SWORN to and SU BSCRIBED before me this 4, se day of
2019, by | CSE Me be AO who is personally: known to me, or who produced

as identification.

 

NOTARY PUBLIC, STATE.OF FLORIDA
Printed Name: < ay
Commission No 4

   

(Seal)

‘i :
My Commission Expires: “)

ic JENNY 8, CATHCART
; Sn, MY COMMISSION # GG 004352

3 is EXPIRES: July 30, 2020
Sor AS Bonded Thu Budget Notary Services
